DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU et al (CN11034698A).

Regarding claim 1, Wu et al discloses a scattered display panel (100,500,240)comprises a display side(100); a first base substrate(300 , by means of 220, as broadly interpreted), wherein the first base substrate is disposed on a side of the scattered display panel facing away from the display side; a light source(400,402), wherein the light source is disposed on a side of the first base substrate(figs. 1 and 2); and a dot-array structure(220), wherein the dot-array structure is disposed between the scattered display panel and the first base substrate(fig. 2), wherein the first base substrate comprises a light incident surface and a light emitting surface(fig. 2), the light incident surface is disposed opposite to the light source (figs. 1 and 2), and the light emitting surface is located on a side of the first base substrate close to the dot-array structure(fig. 2); wherein the dot-array structure comprises a plurality of protrusions(220a,b) are protruding from a surface), and orthographic projections of the plurality of protrusions on the light emitting surface are distributed in an array(Figs. 5-8); and wherein an orthographic projection of each protrusion on a first plane is in an inverted trapezoidal shape (figs. 2, 5-8)in a direction from the first base substrate to the scattered display panel(fig. 2), wherein the first plane is perpendicular to both the light emitting surface and the light incident surface(fig. 2).
Regarding the recitation “ A transparent display device”, Applicant is respectfully reminded that  when reading the preamble in the context of the entire claim, the recitation “ A transparent display device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 19, Wu discloses a (100) backlight module a first base substrate(300 by means of 220, as broadly interpreted); a second base substrate opposite to the first base substrate(210,240); a light source on a side of the first base substrate(400,402); and a dot-array structure between the first base substrate and the second base substrate(220a,b), wherein the first base substrate comprises a light incident surface and a light emitting surface(Fig. 1), the light incident surface is disposed opposite to the light source(fig. 1), and the light emitting surface is located on a side of the first base substrate close to the dot-array structure(fig. 1); wherein the dot-array structure comprises a plurality of protrusions(220 are protruding), and orthographic projections of the plurality of protrusions on the light emitting surface are distributed in an array(Figs. 5-8); wherein a surface of each protrusion facing the first base substrate is in contact with the first base substrate(Fig. 2), and a surface of each protrusion facing the second base substrate is in contact with the second base substrate(Fig. 2); and wherein an orthographic projection of each protrusion on a first plane is in an inverted trapezoidal shape in a direction from the first base substrate to the second base substrate, and the first plane is perpendicular to both the light emitting surface and the light incident surface (fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU et al .
Regarding claim 2, Wu et al discloses optical pattern units(orthographic projections) 220 can be provided on the surface of the interconnection layer 210. an optical pattern unit 220 may comprise an optical pattern 220a, 220b, and 220c. In FIG. 2, the optical pattern 220a, 220b and 220c can be adjusted according to distance order of the distance of the light source unit 400 are arranged. Wu et al does not specifically disclose a distribution density of the orthographic projections of the plurality of protrusions on the light emitting surface gradually increases in a direction away from the light source.
Regarding a distribution density of the orthographic projections of the plurality of protrusions on the light emitting surface gradually increases in a direction away from the light source, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to  modify the invention of Wu et al to have a distribution density of the orthographic projections of the plurality of protrusions on the light emitting surface gradually increases in a direction away from the light source. since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the device of Wu et al to have  a distribution density of the orthographic projections of the plurality of protrusions on the light emitting surface gradually increases in a direction away from the light source, in order to provide the display with a predetermined light emission according to a desired overall brightness. would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Allowable Subject Matter
Claims 3-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al ; Mun et al both disclose displays with inverted trapezoidal protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875